PER CURIAM.
The defendant appeals from so much of an order opening her default in the Municipal Court as “provides that the motion to open her default should be denied in the event that the amount of the judgment is not deposited” in the Municipal Court.
This court has held that by virtue of the provisions of section 25 G of the Municipal Court act (Laws 1902, c. 580) the court may, upon an application to open a default, require the defendant either to give an undertaking or deposit the amount of the judgment. Clement v. White’s Express Co., 120 N. Y. Supp. 752.
The court in the case at bar did simply what the Municipal Court act gave it authority to do, and the claim that it was an unjust requirement and a hardship imposed upon the defendant has no legal force. The appeal is from an order opening a default, which is not appealable. Section 257, Municipal Court Act.
Appeal dismissed, with $10 costs.